Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1-9, 11-30 are pending.
Claim 10 has been canceled.
Claims 1-9, 11-30 are rejected.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/06/2022 has been entered.
 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9, 11-30  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3,6-9,13,14,15,16,17,18,19,20  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yang et al. (US-PG-PUB 2011/0182182 A1) and in view of Pujet et al. (US-PG-PUB 2008/0186873 A1).















The instant applications is about SYSTEMS AND METHODS FOR LOAD BALANCING TRAFFIC ON WAN AND LAN NETWORKS and is shown in fig. 2B.


    PNG
    media_image1.png
    442
    663
    media_image1.png
    Greyscale










The primary reference Yang et al. (US-PG-PUB 2011/0182182 A1) hereinafter Yang discloses packet forwarding and load balancing and is shown in fig.1 below. 


    PNG
    media_image2.png
    745
    536
    media_image2.png
    Greyscale








The secondary reference Pujet is about network configuration optimization and is shown in fig. 2.

    PNG
    media_image3.png
    449
    673
    media_image3.png
    Greyscale








As to claim 1.   Yang teaches a network manager (Yang, Fig. 3, Packet Forwarding Device 20), comprising: 
a first interface that couples to a first local area network ("LAN") access device (Yang, Fig. 3, LAN Ports, 218, 220, or 222); 
a second interface that couples to a first wide area network ("WAN") backhaul (Yang, Fig. 3, Second WAN Port, 216; backhaul, or IAB, Integrated Access and Backhaul, is part of 3GPP standards) , and 
a third interface that couples to a second WAN backhaul (Yang, Fig. 3, WAN Port 214), the second WAN backhaul being operationally distinct from the first WAN backhaul(Yang Fig. 3, WAN Ports 214 and 216); the network manager load-balancing traffic from the first LAN access device such that a first portion of traffic from the first LAN access device is directed to the first WAN backhaul at a higher transfer rate than a second portion of traffic that is directed from the first LAN access device to the second WAN backhaul (regarding “a first portion of traffic from first LAN access device”, this is interpreted simply as packet data, which is met by Yang, Fig. 3, packets A, B or C; Yang, further teaches, paragraph 26: port 216 has more packets than Port 214 paragraph 26, where first WAN port 214 is normal and second WAN port is overloaded; compare to Yang, Fig. 5, paragraphs 24 and 25).
Yang teaches all the claimed connections or couplings in wired form. Yang does not teach these connections could be wireless. In other words, Yang does not teach a second interface that wirelessly couples to a first wide area network (WAN), a third interface that wirelessly couples to a second  WAN backhaul,
However, Pujet from a similar field of endeavor teaches a second  interface that wirelessly couples to a first wide area network (WAN) (Pujet fig. 1 and 2 [0047] backhaul channel connected to the carrier network i.e. WAN  at the TAP  and traffic aggregation point 212 which is part of WAN backhaul connected to network node 210  which can be cell tower i.e. WAN backhaul connected to a wireless interface i.e. cell tower 210 and furthermore  PSTN 110 is a first WAN and internet 112a second WAN and each having a WAN back haul stretching from 110 to 212a, 112 to 212n respectively which in turn are connected to network node 210 i.e. wireless interface see also [0043] network optimization using optimal bandwidth allocation i.e. load balancing),a third   interface that wirelessly couples to a second  WAN backhaul (Pujet fig. 1 and 2 [0047] backhaul channel connected to the carrier network i.e. WAN  at the TAP  and traffic aggregation point 212 which is part of WAN backhaul connected to network node 210  which can be cell tower i.e. WAN backhaul connected to a wireless interface i.e. cell tower 210 and furthermore  PSTN 110 is a first WAN and internet 112a second WAN and each having a WAN back haul stretching from 110 to 212a, 112 to 212n respectively which in turn are connected to network node 210 i.e. wireless interface see also [0043] network optimization using optimal bandwidth allocation i.e. load balancing).
Thus, it would have been obvious before the effective filling date of the invention to combine the teaching of Pujet and the teaching of Yang to use wireless connection to connect to WAN backhaul in order to provide for load balancing. Because Pujet teaches a method of network configuration optimization for optimal resource utilization, thus providing for optimal spectrum utilization(Pujet [0005]-[0007]).

As to claim 2.  The combination of Yang and  Pujet  teaches all the limitations for parent claim 1,
Yang teaches wherein the first interface, the second interface and the third interface comprise at least one interface type selected from a group (Yang fig 1 first interface 218 and second and third interface are respectively 214 and 216 router or cable modem therefore interface can be wireless or wired and cable modem which is hardware interface) consisting of logical, wireless, wired, software, or hardware interfaces (Yang fig 1 first interface 218 and second and third interface are respectively 214 and 216 router or cable modem therefore interface can be wireless or wired)

As to claim 3.    The combination of Yang and  Pujet  teaches all the limitations of  parent claim 1,
Yang teaches a fourth interface that couples to a second LAN access device wherein the fourth interface comprise at least one interface type selected from a group consisting of logical, wireless, wired, software, or hardware interfaces (Yang fig 1, element 222 a fourth interface which is a LAN interface and connected to a packet forwarding device and packet forwarding device which is a hardware interface).

As to claim 6. The combination of Yang and  Pujet  teaches all the limitations of parent claim 3,
Yang teaches the first LAN access device and the second LAN access device are connected (Yang Devices 101, 103 and 105 are connected to each other via the FIG. 1 element 20).

As to claim 7. The combination of Yang and  Pujet  teaches all the limitations of parent claim 1,
Yang teaches wherein the first LAN access device and the second LAN access device are in the first LAN (Yang fig. 1 a packet forwarding device which is a first LAN having LAN ports 218 and 222).

As to claim 8.    The combination of Yang and  Pujet  teaches all the limitations of parent claim 1,
Yang teaches wherein the network manager is a hardware or software component within the first LAN access device (Yang fig. 1 a packet forwarding device having LAN access port therefore is a LAN access device which can be router).

As to claim 9. The combination of Yang and  Pujet  teaches all the limitations of  parent claim 1,
Yang teaches the first LAN access device is selected from the group of access devices consisting of: 
an access point; a wireless LAN access point; a modem; a router; a gateway, 
a Digital Subscriber Line (DSL) Customer Premises Equipment (CPE) modem or gateway;
a cable modem or gateway;
an IEEE PI901 standards compatible access Broadband over Power Line (BPL) device; an Ethernet gateway;
an Ethernet connected computer peripheral device; an Ethernet connected router; an Ethernet connected wireless bridge; an Ethernet connected network bridge; an Ethernet connected network switch, a G.hn compatible device; a HomePlug device;
a Home Phoneline Network Alliance (HPNA) based device; an in-home coax distribution device; an in-home power line device;
an in-home metering communication device;
an in-home appliance interfaced with the LAN;
a set-top box (STB)/set-top unit (STU) customer electronics device;
a cellular base station;
a wireless femtocell base station;
a wireless compatible base station;
a wireless mobile device repeater;
a wireless mobile device base station;
a network connection capable television;
a network connection capable media player;
a network connection capable gaming console;
a network connection capable audio device;
a network connection capable streaming device;
a smartphone;
a personal computer (Yang [0013] CPE which form the LAN and are personal computers);
a laptop computer;
a tablet computing device;
a computing device connected to the LAN;
a network attached storage device; and
an autonomous device (Yang fig. 1 a packet forwarding device having LAN access port therefore is a LAN access device which can be router).

As to claim 13 Yang teaches a network manager (Yang, Fig. 3, Packet Forwarding Device 20), comprising: 
a first interface that couples to a first local area network ("LAN") access device (Yang, Fig. 3, LAN Ports, 218, 220, or 222); 
a second interface that couples to a first wide area network ("WAN") backhaul (Yang, Fig. 3, Second WAN Port, 216; backhaul, or IAB, Integrated Access and Backhaul, is part of 3GPP standards) , the second WAN backhaul being operationally distinct from the first WAN backhaul(Yang, Fig. 3, WAN Ports 214 and 216); and 
a third interface that couples to a second WAN backhaul (Yang, Fig. 3, WAN Port 214), the network manager load-balancing traffic from the first LAN access device such that a first portion of traffic from the first LAN access device is directed to the first WAN backhaul at a higher transfer rate than a second portion of traffic that is directed from the first LAN access device to the second WAN backhaul (regarding “a first portion of traffic from first LAN access device”, this is interpreted simply as packet data, which is met by Yang, Fig. 3, packets A, B or C; Yang, further teaches, paragraph 26: port 216 has more packets than Port 214 paragraph 26, where first WAN port 214 is normal and second WAN port is overloaded; compare to Yang, Fig. 5, paragraphs 24 and 25).
Yang does not teach a second  interface that wirelessly couples to a first wide area network (WAN), a third   interface that wirelessly couples to a second  WAN backhaul,
However, Pujet from a similar field of endeavor teaches a second  interface that wirelessly couples to a first wide area network (WAN) (Pujet fig. 1 and 2 [0047] backhaul channel connected to the carrier network i.e. WAN  at the TAP  and traffic aggregation point 212 which is part of WAN backhaul connected to network node 210  which can be cell tower i.e. WAN backhaul connected to a wireless interface i.e. cell tower 210 and furthermore  PSTN 110 is a first WAN and internet 112a second WAN and each having a WAN back haul stretching from 110 to 212a, 112 to 212n respectively which in turn are connected to network node 210 i.e. wireless interface see also [0043] network optimization using optimal bandwidth allocation i.e. load balancing),a third   interface that wirelessly couples to a second  WAN backhaul (Pujet fig. 1 and 2 [0047] backhaul channel connected to the carrier network i.e. WAN  at the TAP  and traffic aggregation point 212 which is part of WAN backhaul connected to network node 210  which can be cell tower i.e. WAN backhaul connected to a wireless interface i.e. cell tower 210 and furthermore  PSTN 110 is a first WAN and internet 112a second WAN and each having a WAN back haul stretching from 110 to 212a, 112 to 212n respectively which in turn are connected to network node 210 i.e. wireless interface see also [0043] network optimization using optimal bandwidth allocation i.e. load balancing).
Thus, it would have been obvious before the effective filling date of the invention to combine the teaching of Pujet and the teaching of Yang to use wireless connection to connect to WAN backhaul in order to provide for load balancing. Because Pujet teaches a method of network configuration optimization for optimal resource utilization, thus providing for optimal spectrum utilization(Pujet [0005]-[0007]).

As to claim 14. The combination of Yang and  Pujet  teaches all the limitations of  parent claim 13,
Yang teaches wherein the first interface, the second interface and the third interface comprise at least one interface type selected from a group consisting of logical, wireless, wired, software, or hardware interfaces (Yang fig 1 first interface 218 and second and third interface are respectively 214 and 216 router or cable modem therefore interface can be wireless or wired).

As to claim 15 The combination of Yang and  Pujet  teaches all the limitations of  parent claim 13,
Yang teaches further comprising a fourth interface that couples to a second LAN access device wherein the fourth interface comprise at least one interface type selected from a group consisting of logical, wireless, wired, software, or hardware interfaces (Yang fig 1, element 222 a fourth interface which is a LAN interface and connected to a packet forwarding device and packet forwarding device which is a hardware interface).

As to claim 16 The combination of Yang and  Pujet  teaches all the limitations of parent claim 13,
Yang teaches wherein the network manager is a hardware or software component within the first LAN access device (Yang fig. 1 a packet forwarding device having LAN access port therefore is a LAN access device which can be router therefore software component ).

As to claim 17 The combination of Yang and  Pujet  teaches all the limitations of  parent claim 13,
Yang teaches wherein the first LAN device is selected from a group of devices consisting of:
a smartphone;
a personal computer (Yang fig. 3 101 which is a LAN and is a personal computer); 
a laptop computer; 
a tablet computing device; 
a connected home device; 
a network attached storage device;
 a network connection capable portable electronic device; 
a network connection capable printer;
 a network connection capable digital camera a network connection capable television; 
a network connection capable display device; 
a network connection capable audio device a network connection capable streaming device; 
a network connection capable media player; 
a network connection capable gaming console; 
a network connection capable in-home entertainment device; 
a network connection capable in-home appliance; 
a network connection capable in-home device;
 a network connection capable in-vehicle device; 
and an autonomous device(Yang fig. 1 a packet forwarding device having LAN access port therefore is a LAN access device which can be router).

As to claim 18 Yang teaches A method for load-balancing traffic from at least one local area network (LAN) (Yang, Fig. 3, Packet Forwarding Device 20),  across a
plurality of wide area network (WAN) backhauls(Yang, Fig. 3, Second WAN Port, 216; backhaul, or IAB, Integrated Access and Backhaul, is part of 3GPP standards and Fig. 3, WAN Ports 214 and 216 i.e. multiple WAN backhauls); the method comprising: receiving traffic from a first LAN(Yang fig.2 [0014] packets being received);
directing a first portion of received traffic from the first LAN to a first WAN backhaul at a higher transfer rate than (Yang [0029] and [0030] traffic that comply with first TCP first portion being forwarded to the first WAN 214 lines 1-7, Packet from a specific size are routed via the first WAN 214 and load balance taking place based on packet loss); and
directing a second portion of the received traffic from the first LAN at a second transfer rate that is lower than the first transfer rate (Yang [0029] and [0030] traffic that comply with first TCP being forwarded to the first WAN 214 lines 1-7, Packet from a specific size second portion are routed via the first WAN 214 and load balance taking place based on packet loss),
a first portion at a higher transfer rate than (Yang [0029] and [0030] traffic that comply with first TCP first portion being forwarded to the first WAN 214 lines 1-7, Packet from a specific size are routed via the first WAN 214 and load balance taking place based on packet loss); a second portion at a second transfer rate that is lower than the first transfer rate(Yang [0029] and [0030] traffic that comply with first TCP being forwarded to the first WAN 214 lines 1-7, Packet from a specific size second portion are routed via the first WAN 214 and load balance taking place based on packet loss),
to a second WAN backhaul the second WAN backhaul being operationally distinct from the first WAN backhaul(Yang, Fig. 3, WAN Ports 214 and 216);
	Yang does not teach a second  interface that wirelessly couples to a first wide area network (WAN), a third   interface that wirelessly couples to a second  WAN backhaul,
However, Pujet from a similar field of endeavor teaches a second  interface that wirelessly couples to a first wide area network (WAN) (Pujet fig. 1 and 2 [0047] backhaul channel connected to the carrier network i.e. WAN  at the TAP  and traffic aggregation point 212 which is part of WAN backhaul connected to network node 210  which can be cell tower i.e. WAN backhaul connected to a wireless interface i.e. cell tower 210 and furthermore  PSTN 110 is a first WAN and internet 112a second WAN and each having a WAN back haul stretching from 110 to 212a, 112 to 212n respectively which in turn are connected to network node 210 i.e. wireless interface see also [0043] network optimization using optimal bandwidth allocation i.e. load balancing),a third   interface that wirelessly couples to a second  WAN backhaul (Pujet fig. 1 and 2 [0047] backhaul channel connected to the carrier network i.e. WAN  at the TAP  and traffic aggregation point 212 which is part of WAN backhaul connected to network node 210  which can be cell tower i.e. WAN backhaul connected to a wireless interface i.e. cell tower 210 and furthermore  PSTN 110 is a first WAN and internet 112a second WAN and each having a WAN back haul stretching from 110 to 212a, 112 to 212n respectively which in turn are connected to network node 210 i.e. wireless interface see also [0043] network optimization using optimal bandwidth allocation i.e. load balancing).
Thus, it would have been obvious before the effective filling date of the invention to combine the teaching of Pujet and the teaching of Yang to use wireless connection to connect to WAN backhaul in order to provide for load balancing. Because Pujet teaches a method of network configuration optimization for optimal resource utilization, thus providing for optimal spectrum utilization(Pujet [0005]-[0007]).

As to claim 19. The combination of Yang and  Pujet  teaches all the limitations of  parent claim 18,
Yang teaches wherein the steps of directing the first portion of the received traffic and directing the second portion of the received traffic are performed within a first LAN access device (Yang [0017] traffic of different types being forwarded based on type by the packet forwarding module which is LAN a access device and the total packets are of two types therefore segmenting traffic in two parts it is interpreted that first type of traffic is a first part and second type of traffic is second type).

As to claim20. The combination of Yang and  Pujet  teaches all the limitations of  parent claim 18,
Yang teaches wherein the steps of directing the first portion of the received traffic and directing the second portion of the received traffic is performed within a first LAN device (Yang [0017] traffic of different types being forwarded based on type by the packet forwarding module which is LAN a access device and the total packets are of two types therefore segmenting traffic in two parts it is interpreted that first type of traffic is a first part and second type of traffic is second type).

As to claim 21.   The combination of Yang and  Pujet  teaches all the limitations of  parent claim 18,
Yang teaches wherein the first portion of traffic is directed to the first WAN backhaul at a rate that is less than a potential maximum transfer rate of the connection between the first LAN and the first WAN backhaul (regarding “a first portion of traffic from first LAN access device”, this is interpreted simply as packet data, which is met by Yang, Fig. 3, packets A, B or C; Yang, further teaches, paragraph 26: port 216 has more packets than Port 214 paragraph 26, where first WAN port 214 is normal and second WAN port is overloaded; compare to Yang, Fig. 5, paragraphs 24 and 25).

As to claim 23. The combination of Yang and  Pujet  teaches all the limitations of  parent claim 18,
Yang teaches receiving traffic from a second LAN that is operationally distinct from the first LAN (Yang fig. 1, 101, and 105)
	directing a first portion of received traffic from the second LAN to the first WAN backhaul(regarding “a first portion of traffic from first LAN access device”, this is interpreted simply as packet data, which is met by Yang, Fig. 3, packets A, B or C; Yang, further teaches, paragraph 26: port 216 has more packets than Port 214 paragraph 26, where first WAN port 214 is normal and second WAN port is overloaded; compare to Yang, Fig. 5, paragraphs 24 and 25).
directing a second portion of the received traffic from the second LAN to the second WAN backhaul(regarding “a first portion of traffic from first LAN access device”, this is interpreted simply as packet data, which is met by Yang, Fig. 3, packets A, B or C; Yang, further teaches, paragraph 26: port 216 has more packets than Port 214 paragraph 26, where first WAN port 214 is normal and second WAN port is overloaded; compare to Yang, Fig. 5, paragraphs 24 and 25).

Claims 4,5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yang et al. (PG-PUB 2011/0182182 A1) in view of Pujet et al. (US-PG-PUB 2008/0186873 A1)
 and in view Designing large scale LAN-WAN Part I hereinafter LAN/WAN.

As to claim 4. The combination of Yang and  Pujet  teaches all the limitations of  parent claim 3,
The combination of Yang and  Pujet   does not teach wherein the first LAN access device is in a first LAN and the second LAN access device is in a second LAN
However LAN/WAN In an analogous art,  teaches wherein the first LAN access device is in a first LAN and the second LAN access device is in a second LAN (LAN/WAN exhibit 1 a first router connecter to a first LAN and a second router connected to a second LAN)
Thus, it would have been obvious to a person of ordinary skills at the time of the invention 7o combine the teaching of LAN/WAN and the combined  teaching of Yang and Pujet, to use LAN and traffic management node for load balancing. Because LAN/WAN teaches a multiple design requirement being realize in order to provide flexibility and scalability (LAN/WAN page 1).

As to claim 5 The combination of Yang,  Pujet  and LAN/WAN teaches all the limitations of parent claim 4,
 Yang teaches wherein the first LAN and the second LAN are operationally distinct (Yang Fig. 3, WAN Ports 214 and 216);

Claims 11,22 are  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yang et al. (PG-PUB 2011/0182182 A1) in view of Pujet et al. (US-PG-PUB 2008/0186873 A1) and in view of Zweig (US-PG-PUB 2006/0126613 A1).

As to claim 11.    The combination of Yang,  Pujet  teaches all the limitations of  parent claim 1,
The combination of Yang,  Pujet   does not teach wherein the network manager directs traffic from the first LAN access device to the first WAN backhaul when there is a failure condition in the second WAN backhaul
However Zweig In an analogous art, teaches wherein the network manager directs traffic from the first LAN access device to the first WAN backhaul when there is a failure condition in the second WAN backhaul (Zweig [0043] a link failure on a link based on which a WAN backhaul is not used and alternate service provider network i.e. different WAN being selected)
Thus, it would have been obvious to a person of ordinary skills at the time of the invention o combine the teaching of Zweig and the combined teaching of Yang and Pujet to use LAN and traffic management node for load balancing. Because Zweig teaches a method of mulihomed system thus to provide service continuity in case of failure at one service provider thus allowing SOHO to work without interruption (Zweig [0006]).

As to claim 22. The combination of Yang,  Pujet   teaches all the limitations of parent claim 18,
The combination of Yang,  Pujet   does not teach wherein traffic from the first LAN is directed entirely to the first WAN backhaul when there is a failure condition in the second WAN backhaul
However Zweig from a similar field of endeavor teaches wherein traffic from the first LAN is directed entirely to the first WAN backhaul when there is a failure condition in the second WAN backhaul (Zweig [0043] a link failure which causes all request from clients to be send to a sole service provide and 42 and 34 which are WAN backhaul if device 22 detect a failure traffic can be redirected via the WAN backhaul which is not defective).
Thus, it would have been obvious to a person of ordinary skills at the time of the invention o combine the teaching of Zweig and the combined teaching of Yang and Pujet to use LAN and traffic management node for load balancing. Because Zweig teaches a method of mulihomed system thus to provide service continuity in case of failure at one service provider thus allowing SOHO to work without interruption (Zweig [0006]).

11.	Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yang et al. (PG-PUB 2011/0182182 A1)  in view Designing large scale LAN-WAN in view of Pujet et al. (US-PG-PUB 2008/0186873 A1) and in view of Zweig (US-PG-PUB 2006/0126613 A1) 

As to claim 12.    The combination of Yang, Pujet and LAN/WAN teaches all the limitations of the parent claim 4,
The combination of Yang, Pujet  and LAN/WAN does not teach wherein the network manager directs traffic from the first LAN access device to the first WAN backhaul when there is a failure condition in one or more of the second WAN backhaul, the second LAN, and the second LAN access device 
However Zweig from a similar field of endeavor teaches wherein the network manager directs traffic from the first LAN access device to the first WAN backhaul (Zweig [0018] traffic being router to different service provider using different  link i.e. backhaul links connected to different service provider i.e. WAN), when there is a failure condition in one or more of the second WAN backhaul, the second LAN(Zweig fig. 1, link 34,42 multiple  links) and the second LAN access device (Zweig [0043] a link failure on a link based on which a WAN backhaul is not used and alternate service provider network i.e. different WAN being selected)
Thus, it would have been obvious to a person of ordinary skills at the time of the invention o combine the teaching of Zweig and the combined teaching of Yang, Pujet  and LAN/WAN to use LAN and traffic management node for load balancing. Because Zweig teaches a method of mulihomed system thus to provide service continuity in case of failure at one service provider thus allowing SOHO to work without interruption (Zweig [0006]).

12.	Claims 24, 25, 26,27,29,30  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yang et al. (PG-PUB 2011/0182182 A1) hereinafter Yang in view of Kristie (US-PG-PUB 2005/0025163 A1) and in view of Horn (WO2009/142627 A1).

As to claim 24   Yang teaches a network manager (Yang, Fig. 3, Packet Forwarding Device 20), comprising: 
a first interface that couples to a first local area network ("LAN") access device (Yang, Fig. 3, LAN Ports, 218, 220, or 222); 
a second interface that couples to a first wide area network ("WAN") backhaul (Yang, Fig. 3, Second WAN Port, 216; backhaul, or IAB, Integrated Access and Backhaul, is part of 3GPP standards) , the second WAN backhaul being operationally distinct from the first WAN backhaul(Yang Fig. 3, WAN Ports 214 and 216); and 
a third interface that couples to a second WAN backhaul (Yang, Fig. 3, WAN Port 214), the network manager load-balancing traffic from the first LAN access device such that a first portion of traffic from the first LAN access device is directed to the first WAN backhaul at a higher transfer rate than a second portion of traffic that is directed from the first LAN access device to the second WAN backhaul (regarding “a first portion of traffic from first LAN access device”, this is interpreted simply as packet data, which is met by Yang, Fig. 3, packets A, B or C; Yang, further teaches, paragraph 26: port 216 has more packets than Port 214 paragraph 26, where first WAN port 214 is normal and second WAN port is overloaded; compare to Yang, Fig. 5, paragraphs 24 and 25).
Yang does not teach a first interface that couples to a cellular wireless base station coupled to a first wide area network (WAN) backhaul; to the second WAN backhaul and a second interface that couples with a Wi-Fi access point (AP) coupled to a second WAN backhaul,
	However Christie from a similar field of endeavor teaches a first interface that couples to a cellular wireless base station coupled to a first wide area network (WAN) backhaul (Christie fig 1 Ethernet access point connected to a first WAN); to the second WAN backhaul (Christie fig.1 multiple type of access network connected to public network 12 i.e. first WAN and packet network 2nd WAN and different link type connected to multiple access network i.e. WAN), and
Thus, it would have been obvious to a person of ordinary skills at the time of the invention to combine the teaching of Christie and the teaching of Yang to use LAN and traffic management node for load balancing. Because an effective technique for transition as client move through the different and an efficient way for mobile device to communicate with other device via different access network (Christie [0002]).
The combination of Yang and Christie does not teach a second interface that couples with a Wi-Fi access point (AP) coupled to a second WAN backhaul
However, Horn from a similar field of endeavor teaches a second interface that couples with a Wi-Fi access point (AP) coupled to a second WAN backhaul(Horn [0026] and fig. 3, 302 a Wi-Fi connected to a backhaul [306-304] of a WAN).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Horn and the combined teaching of Yang and Christie to a use a WIFI to connect to a backhaul of a WAN in order to extend coverage of a WAN. Because Horn, teaches a method of extending coverage of a WAN in order to improve power consumption thus providing efficient spectrum utilization (Horn [0003][0004]).

As to claim 25.   The combination of Yang, Christie and Horn  teaches all the limitations of the parent claim 24
Yang teaches  wherein the first interface and the second interface comprise at least one interface type selected from a group consisting of logical, wireless, wired, software, or hardware interfaces(Yang fig 1 first interface 218 and second and third interface  are respectively 214 and 216  router or cable modem therefore interface can be wireless or wired ) 

As to claim 26.    The combination of Yang, Christie and Horn  teaches all the limitations of the parent claim 24
Yang teaches the network manager is integrated within a LAN device, comprising one of a smartphone, a tablet computing device, or a Wi-Fi and cellular enabled electronic device (Yang [0029] and [0030] traffic that comply with first TCP being forwarded to the first WAN 214 lines 1-7, Packet from a specific size are routed via the first WAN 214 and load balance taking place based on packet loss),

As to claim 27.    The combination of Yang, Christie and Horn  teaches all the limitations of the parent claim 24
Yang teaches  wherein the network manager is integrated within the Wi-Fi access point or the cellular base station (Yang [0029] and [0030] traffic that comply with first TCP being forwarded to the first WAN 214 lines 1-7, Packet from a specific size are routed via the first WAN 214 and load balance taking place based on packet loss),

As to claim 29.   The combination of Yang, Christie and Horn  teaches all the limitations of the parent claim 24,
The combination of Yang and Horn  does not teach wherein the second portion of the traffic is further directed to the cellular wireless base station
However Christie In an analogous art,  teaches wherein the second portion of the traffic is further directed to the cellular wireless base station (Christie [0017] –[0020] a terminal transition from a first session to a second session therefore traffic when there is issue with one session, session are made of base station).
Thus, it would have been obvious to a person of ordinary skills at the time of the invention to combine the teaching of Christie and combined  teaching of Yang and Horn  to use LAN and traffic management node for load balancing. Because an effective technique for transition as client move through the different and an efficient way for mobile device to communicate with other device via different access network (Christie [0002]).

As to claim 30.   The combination of Yang, Christie and Horn  teaches all the limitations of the parent claim 24,
Yang teaches the network manager is integrated within a cellular base station controller, or a cellular packet gateway (Yang [0029] and [0030] traffic that comply with first TCP being forwarded to the first WAN 214 lines 1-7, Packet from a specific size are routed via the first WAN 214 and load balance taking place based on packet loss),

13.	Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yang et al. (PG-PUB 2011/0182182 A1) in view of Kristie (US-PG-PUB 2005/0025163 A1) in view of Horn (WO2009/142627 A1) and in view of Zweig (US-PG-PUB 2006/0126613 A1) 

As to claim 28.    The combination of Yang, Christie and Horn  teaches all the limitations of  parent claim 24
The combination of Yang, Christie and Horn  does not teach wherein the network manager directs the traffic received from the LAN device to the second WAN backhaul when there is a failure condition in one or more of: 
the first WAN backhaul, 
the cellular access network,
 or the cellular base station, 
and the network manager directs the traffic received from the LAN device to the first WAN when there is a failure condition in one or more of:
 the second WAN backhaul, 
the Wi-Fi network, or 
the Wi-Fi access point
However Zweig In an analogous art, teaches wherein the network manager directs the traffic received from the LAN device to the second WAN backhaul when there is a failure condition in one or more of: 
the first WAN backhaul (Zweig [0043] a link failure on a link based on which a WAN backhaul is not used and alternate service provider network i.e. different WAN being selected)
the cellular access network, or the cellular base station, 
and the network manager directs the traffic received from the LAN device to the first WAN
 when there is a failure condition in one or more of: 
the second WAN backhaul, the Wi-Fi network, 
or the Wi-Fi access point (Zweig [0043] a link failure on a link based on which a WAN backhaul is not used and alternate service provider network i.e. different WAN being selected)
Thus, it would have been obvious to a person of ordinary skills at the time of the invention to combine the teaching of Zweig and the combined teaching of Yang, Christie and Horn to use LAN and traffic management node for load balancing. Because Zweig teaches a method of mulihomed system thus to provide service continuity in case of failure at one service provider thus allowing SOHO to work without interruption (Zweig [0006]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee (US-PG-PUB 2009/0016358 A1) METHOD FOR TRANSMITTING DATA IN VIRTUAL WAN AND SYSTEM THEREOF
Fanxian (US-PG-PUB 20110013529 A1) METHOD AND DEVICE FOR PROCESSING ACCESS OF USER TERMINALS IN FIXED ACCESS NETWORKS
Tamura et al. (US-PG-PUB 20090310528 A1) hereinafter Tamura WIRELESS COMMUNICATION SYSTEM, CONNECTION DEVICE, RELAY DEVICE AND REGISTERING METHOD



Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOSTER PREVAL whose telephone number is (571)272-4368. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VOSTER PREVAL/Examiner, Art Unit 2412                        

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412